Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the verdict is against the weight of the evidence. The jury was entitled to resolve issues of credibility against defendant, and it cannot be said that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.